Citation Nr: 0332568	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the decision to assign an effective date of 
November 7, 1996, for the grant of service connection for 
post-traumatic stress disorder (PTSD) was clearly and 
unmistakable erroneous.  

2.  Entitlement to an earlier effective date for the award of 
service connection for PTSD prior to November 7, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Briefly, the procedural history of the case is remarkable for 
numerous unappealed denials of service connection for PTSD 
following the veteran's initial claim February 1981.  These 
denials were in February 1986, March 1987, March 1989 and 
August 1992.  

In November 1997, the agency of original jurisdiction 
established entitlement to service connection PTSD and 
assigned a 50 percent rating, effective November 7, 1996, the 
date of the veteran's reopened claim.  Later, in January 
1998, the veteran's disability rating was increased from 50 
to 100 percent effective November 7, 1996. 

In an October 2000 statement, the veteran claimed that he was 
entitled to service connection for PTSD at a compensable rate 
back to the dated of his original claim, presumably February 
1981.  The originating agency developed this claim in terms 
of clear and unmistakable error, whereas it is apparent that 
the veteran originally was requesting an earlier effective 
date for the award of service connection for PTSD.  The RO 
emphasized that the rating decision that established the 
effective date for the award of service connection for PTSD, 
the November 1997 rating decision, was not appealed in a 
timely manner and consequently was final.  

The veteran and his representative are advised that a 
reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date.  Flash v. Brown, 8 Vet. App. 
332 (1995).  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that in the former approach, 
the effective date could never be prior to the date of the 
reopened claim, whereas a successful claim for clear and 
unmistakable error provides for an effective date that is the 
date of the decision that contained clear and unmistakable 
error.  In view of these distinctions, a claim of clear an 
unmistakable error cannot be said to be inextricably 
intertwined with the issue of an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a 
consequence, the Board has bifurcated the issue on appeal.  
The issue of entitlement to an earlier effective date of the 
award of service connection for PTSD is the topic of the 
REMAND.  


FINDING OF FACT

The veteran's alleged error in the grant of service 
connection for PTSD effective November 7, 1996, was that the 
RO did not weigh the evidence correctly.  

CONCLUSION OF LAW

The veteran or his representative has not articulated a valid 
claim for clear and unmistakable error in the award of PTSD 
effective November 7, 1996.  38 C.F.R. § 3.105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations, which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error. 
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has stated that "[c]lear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts." Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In assessing the original decision, the regulations in effect 
at the time of the original rating decisions must be 
examined.  Ternus v. Brown, 6 Vet. App. 370, 376 (1994). 
Similarly the focus must be on the evidence of record at the 
time of the decision. New facts have no relevance to whether 
a clear and unmistakable error was committed at the time of 
the original rating decision.  Porter v. Brown, 5 Vet. App. 
233 (1993).

It must always be remembered that CUE [clear and unmistakable 
error] is a very specific and rare kind of "error."  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error...[S]imply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. 
App. 162 (1994). 

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  The 
error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id. at 43.

In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  A claimant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  

The veteran has submitted evidence from his therapist, R. D. 
Barnes, PhD. that suggests initially that there was 
sufficient evidence in the record to establish a diagnosis of 
PTSD from the date of the veteran's initial claim for service 
connection.  In an October 2000 statement Dr. Barnes stated 
that the veteran's clinical record was reviewed, that it was 
remarkable for a diagnosis of PTSD during active duty and 
that despite the various diagnoses recorded in the post-
service years, the veteran had sufficient symptoms to justify 
a diagnosis of PTSD.  In a March 2001 statement Dr. Barnes 
stated that the veteran had an inservice injury in the form 
of burn scars from an explosion, that he had an inservice 
diagnosis of PTSD, as well as a history of sleep disturbance, 
treatment for anxiety, hypervigilance, and startle reaction.  
Dr. Barnes emphasized that the other diagnoses recorded in 
the record were clearly erroneous and should have been PTSD 
in view of evidence of the recorded symptoms and employment 
history.  

The veteran is reminded that a claim of error based on how 
the evidence is weighed is not considered a valid claim for 
CUE.  Moreover, in this case, the veteran has not 
specifically identified any error of fact or law and provided 
a persuasive argument why the result would have been 
different but for the alleged error.  While the Board notes 
that Dr. Barnes has focused on the concept of a wrong 
diagnosis, the veteran is advised that the VA may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  While it may be argued 
that any conflict might have been resolved by additional 
development, the veteran is again advised that the Court has 
held that a breach of a duty to assist cannot form the basis 
for a claim of CUE.  Shockley v. West, 11 Vet. App. 208, 213 
(1998) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Crippen v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 
Vet. App. 377 (1994)).  

In view of the foregoing, the veteran's claim that there was 
clear and unmistakable error in the failure to grant service 
connection for PTSD prior to November 7, 1996, must be 
dismissed without prejudice.


ORDER

The claim the clear and unmistakable error existed in the 
RO's failure to grant of service connection for PTSD prior to 
November 11, 1996 is dismissed.   


REMAND

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  .

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO is advised that its duties encompasses notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been proved in connection with the 
issues currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

In the instant case, the veteran has indicated that he is 
receiving Social Security Administration (SSA) benefits.  
However, the record does not show that the veteran's records 
were ever obtained.  These records may contain evidence 
relevant to the veteran's claims.  When VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the BVA 
must seek to obtain those records.  Murincsak v. Derwinski 2 
Vet. App 363, 373 (1992).  In Hayes v. Brown, 9 Vet. App. 67, 
74 (1996), the Court referred to obtaining these records in 
terms of the Department's "obligation to review a thorough 
and complete record", under which VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight.  



In view of the forgoing, the case is remanded to the RO for 
the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  Compliance with duty as 
articulate in Quartuccio, supra, is 
required as well.  That is, the veteran 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim.  

2.  In particular, it is noted that the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  
It would be helpful if a copy of the 
favorable determination could be obtained 
as well.  All information obtained should 
be associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



